Per curiam.
On February 14, 1994, this Court accepted Williston C. White’s petition for voluntary suspension of his license to practice law in Georgia. In the Matter of Williston C. White, 263 Ga. 796 (439 SE2d 659) (1994). In that petition, which was precipitated by a grievance filed against White by his former law partners, White admitted he was suffering from depression to the extent that his mental competency as an attorney was impaired within the meaning of Rule 4-104 of the Rules and Regulations of the State Bar of Georgia. Our acceptance of White’s petition for voluntary suspension set forth certain conditions for his reinstatement to the practice of law in Georgia. White has demonstrated that he has met all the prerequisites we established. The State Bar acknowledges White’s compliance with the conditions and neither it nor the review panel objects to White’s reinstatement to the practice of law in Georgia.
The review panel, however, points out that a question remains as to whether our 1994 acceptance of the voluntary suspension of license constituted a final disposition of the grievance filed by White’s former law partners. We agree with the review panel that our acceptance of White’s petition for voluntary suspension under Bar Rule 4-104 did not resolve the underlying grievance as would have the acceptance of a petition for voluntary discipline under Bar Rule 4-212 (d). Nevertheless, because White has met all the conditions for reinstatement set forth in our 1994 decision, it is appropriate that he be reinstated to the practice of law. Accordingly, the suspension *55imposed upon Williston C. White on February 14, 1994, is lifted. This disposition, however, has no bearing on the duty of the Office of General Counsel of the State Bar to screen all grievances received in proper form, or its duty to forward to the Investigative Panel, or a subcommittee thereof, "[t]hose grievances which appear to allege any violation of Part IV, Chapter 1 of the State Bar Rules.” Rule 4-202 (b), (c).
Decided July 15, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Garland, Samuel & Loeb, Edward T. M. Garland, for White.

Suspension lifted.


All the Justices concur.